PER CURIAM.
This is an appeal by William Battle Milton, defendant and Resolute Insurance Company, surety, from a judgment of forfeiture of an appearance bail bond and an order denying appellants’ motion to vacate said judgment entered by the Circuit Court of Dade County, Florida.
The record on appeal shows that appellants failed to follow the requirements of § 903.271(2) Fla.Stat., F.S.A., in that the assault upon the judgment was untimely, having been made almost six months after its entry and because the application to set aside the judgment was not accompanied by an affidavit setting forth the facts on which the application was founded. We further find that the record on appeal is insufficient to support the appellants’ contentions. State for the use and benefit of Dade County v. Moran, Fla.App. 1967, 199 So.2d 136; City of Miami Beach v. Boyden, Fla.App.1970, 232 So.2d 429; see also: Capitol Indemnity Insurance Company v. State, Fla.1956, 86 So.2d 156.
For the reasons stated the order and judgment appealed is affirmed.